Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 and 25 are canceled, and Claims 23-24 have been amended and are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to Claim 23, Applicant does not have support for the amended limitation “the braided fiber bundles of said second region are made of woven squares…” The Applicant has noted that support for the amendments can be found in Para. [0017] (see Arguments, Page 1, dated /16/21), which is drawn to a second embodiment. However, it is respectfully noted that Para. [0017] does not mention is made of woven squares of a yarn blend or mixture of Aramid as the filling and Carbon in the warp, as opposed to 100% wool in the original design.” Additionally, Para. [0018] notes, “instead of braided bundles of wool, the second embodiment uses triaxial woven squares made of a combination of aramid and carbon fibers.” The braided bundles and woven squares as described appear to be alternate arrangements corresponding to different embodiments. Therefore, “the braided bundles are made of woven squares” (Claim 1, as amended, see lines 14-15) includes new matter since this limitation is unsupported by the original disclosure. 
In light of the amendments to Claim 23, the Applicant does not have support for the limitation of “a third region” as recited in Claim 24. As detailed above for Claim 23, the Applicant has noted support for the amendments in Para. [0017] (see Arguments, Page 1, dated /16/21), which is drawn to a second embodiment.  However, Para. [0017] specifically notes absence of a third layer or region, i.e.,  “The second embodiment does not use a third layer as in the first embodiment.” Para. [0018] also notes, “the second embodiment uses triaxial woven squares made of a combination of aramid and carbon fibers. This layer extends all the way to the top of the cap because no carbon fiber upper layer is used with this second embodiment.” Additionally, Para. [0052] notes, “In this04414/005230-US 1 second embodiment the third region 330, which is made of a layer of braided fiber bundles of preferably 100% Carbon Fibers, is eliminated.” Therefore, the limitation of “a third region” as recited in Claim 24 is not supported by the amended claims that are drawn to a particular (second) embodiment without this region. 
Allowable Subject Matter
While claims 23 and 24 are free of art, they are subject rejections under 35 U.S.C. 112(a), as noted above.  
Response to Arguments

Applicant’s arguments, see Pages 6-8, with respect to the rejection of claims 23 and 24 under 35 U.S.C. 112(a) and (b) have been fully considered. This rejection has been withdrawn with respect to the issues identified under 35 U.S.C. 112(a) and (b) in the Office Action dated 11/13/20. However, new ground(s) of rejection are made in view of new matter in the amended claims dated 2/16/21 (as detailed above). Therefore, the rejection under 35 U.S.C. 112 stands. 
To help promote expedited prosecution of this case, the Applicant is invited to contact the Examiner to set-up an Interview to discuss the distinguishing features of the invention over the prior art and clarification of the claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE M KOZAK/Primary Examiner, Art Unit 3732